DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 2, prior art failed to disclose or fairly suggest a semiconductor device comprising, along with other recited claim limitations, the required dielectric block and semiconductor fin relationship.
Regarding Claims 3 and 4, prior art failed to disclose or fairly suggest a semiconductor device comprising, along with other recited claim limitations, the required spacer configuration
Regarding Claims 5-9, prior art failed to disclose or fairly suggest a semiconductor device comprising, along with other recited claim limitations, the required epitaxial feature
Regarding Claim 10, prior art failed to disclose or fairly suggest a semiconductor device comprising, along with other recited claim limitations, the required dielectric fin height.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ching et al. (20190067417).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding Claim 11, in Fig 1B, Ching et al. discloses a semiconductor device, comprising: a substrate 102; a dielectric isolation structure 106a/106b disposed on the substrate; a semiconductor fin 104a-104d disposed on the substrate and extending through the dielectric isolation structure; a dielectric fin 108a/108b disposed on the dielectric isolation structure; an epitaxial feature 112 (see Fig. 1A) over the semiconductor fin; and a spacer feature 1106 (see paragraphs 0044, 0045 and 0059) sandwiched between the epitaxial feature and the dielectric fin, wherein the spacer feature has a tapering sidewall facing the epitaxial feature and a vertical sidewall facing the dielectric fin (see Fig. 11A).  
Regarding Claim 12, the tapering sidewall of the spacer feature 1106 interfaces with the epitaxial feature (see Fig 11A).  
Regarding Claim 13, the vertical sidewall of the spacer 1106 feature interfaces with the dielectric fin 112 (see Fig. 11A).  
Regarding Claim 14, the vertical sidewall of the spacer feature 1106 is distant from the dielectric fin 108a/108b (see Fig. 11A)
Regarding Claim 15, a dielectric layer, (for example element 1302 see paragraphs 0048) sandwiched between the dielectric fin 112 and the vertical sidewall of the spacer feature 1106
Regarding Claim 16, a conductor (element 2108, see paragraphs 0057) disposed on the epitaxial feature, wherein a top portion of the dielectric fin protrudes into a bottom portion of the conductor.  
Regarding Claim 17, in Fig. 1B, Ching et al. disclose a semiconductor device, comprising: a substrate 102; a dielectric isolation structure 106a/106b disposed on the substrate; first and second semiconductor fins 104a-104d disposed on the substrate and extending through the dielectric isolation structure; first and second epitaxial features 112 (see Fig. 1A) over the first and second semiconductor fins respectively; a dielectric fin 108a/108b disposed on the dielectric isolation structure and sandwiched between the first and second epitaxial features; and a contact feature (2108, see paragraph 0057) interfacing with the dielectric fin and the first and second epitaxial features, wherein the dielectric fin 108a/108 is above the first and second epitaxial features 112.  
Regarding Claim 18, a bottom portion of the dielectric fin 108a/108b is embedded in the dielectric isolation structure 106a/106b.  
Regarding Claim 19, second epitaxial feature 112 is above the first epitaxial feature 112 (this is so because the device of Ching could be in stacked orientation)
Regarding Claim 20, each of the first and second epitaxial features 112 has tapering sidewall (see Fig. 11A)  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 11 and 12 of U.S. Patent No. 11164961 Although the claims at issue are not identical, they are not patentably distinct from each other because
Regarding Claim 1, both the instant claim 1 and  claims 8, 11 and 12 of ‘962 claim a semiconductor device, comprising: a substrate; a dielectric isolation structure disposed on the substrate; a semiconductor fin disposed on the substrate and extending through the dielectric isolation structure; first and second dielectric fins disposed on the dielectric isolation structure and sandwiching the semiconductor fin; a dielectric block disposed on the substrate and interfacing with the first and second dielectric fins; and an epitaxial feature over the semiconductor fin, wherein the epitaxial feature has a bottom portion laterally between the first and second dielectric fins.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAZLI ERDEM whose telephone number is (571)272-1914. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                                                                                                                                                                                      /FAZLI ERDEM/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        7/2/2022